***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                         IN RE EMILY S.*
                            (AC 44791)
                      Alvord, Cradle and Lavine, Js.

                                 Syllabus

The respondent father appealed to this court from the judgment of the trial
   court terminating his parental rights with respect to his minor child,
   E. The father claimed that the trial court improperly found that the
   Department of Children and Families made reasonable efforts to reunify
   him with E and that he was unable or unwilling to benefit from reunifica-
   tion services. Held that upon this court’s review of the record, and the
   briefs and arguments of the parties, the judgment of the trial court was
   affirmed, and this court adopted the trial court’s thorough and well
   reasoned memorandum of decision as a proper statement of the facts
   and the applicable law on the issues.
        Argued January 3—officially released February 9, 2022**

                            Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondent’s parental rights with
respect to his minor child, brought to the Superior Court
in the judicial district of New Britain, Juvenile Matters,
where the case was tried to the court, Huddleston, J.;
judgment terminating the respondent’s parental rights,
from which the respondent appealed to this court.
Affirmed.
  Albert J. Oneto IV, assigned counsel, for the appellant
(respondent father).
  Evan O’Roark, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Cynthia Mahon, assistant attorney general,
for the appellee (petitioner).
                         Opinion

   PER CURIAM. The respondent father, Damon F.
(respondent), appeals from the judgment of the trial
court rendered in favor of the petitioner, the Commis-
sioner of Children and Families, terminating his paren-
tal rights with respect to his minor child, Emily S.
(child), pursuant to General Statutes § 17a-112 (j). On
appeal, the respondent claims that, in terminating his
parental rights, the trial court improperly found that
the Department of Children and Families (department)
made reasonable efforts to reunify him with his child
and that he was unable or unwilling to benefit from
reunification services. We affirm the judgment of the
trial court.
   The child was born on August 5, 2018, and her mother
left the hospital and the child that same day without
providing any information as to the identity of the
child’s father. At the time the child was born, she was
premature and tested positive for cocaine and opiates,
and she was placed in the neonatal intensive care unit
of the hospital. On August 16, 2018, the commissioner
filed an ex parte motion for order of temporary custody
of the child and coterminous neglect and termination
of parental rights petitions as to the child’s mother and
John Doe, as the father.1 The ex parte motion for order
of temporary custody was granted on that same day.
After the child was discharged from the hospital, she
was placed in a preadoptive home, where she has
remained.
   After investigating and eliminating other putative
fathers, the department contacted the respondent, who
was incarcerated in New Hampshire at the time. On
September 12, 2019, the commissioner filed amended
coterminous petitions for neglect and termination of
parental rights, naming the respondent as the child’s
father. The respondent submitted to a paternity test,
and, on October 28, 2019, a finding of paternity entered
identifying the respondent as the child’s father. The
respondent thereafter was appointed counsel.
  The respondent did not contest the earlier neglect
determination and the matter proceeded to trial on the
amended petition to terminate his parental rights on
February 8, 2021. The amended petition alleged aban-
donment and the absence of an ongoing parent-child
relationship as the statutory grounds for termination.
   By way of a memorandum of decision filed on April
22, 2021, the court granted the petition to terminate the
parental rights of the respondent. The court found, ‘‘by
clear and convincing evidence, that the department
made reasonable efforts to locate [the respondent], that
[the respondent] was unable or unwilling to benefit
from reunification efforts, that there is no ongoing par-
ent-child relationship as defined by . . . § 17a-112 (j)
(3) (D), and that to allow further time for the establish-
ment of such a relationship would be detrimental to
the best interest of the child.’’ The court further found
that the termination of the respondent’s parental rights
and the permanency plan proposed by the petitioner,
which provided for the child’s adoption following termi-
nation, was in her best interest. This appeal followed.
  On appeal, the respondent claims that, in terminating
his parental rights, the trial court improperly found that
the department made reasonable efforts to reunify him
with his child and that he was unable or unwilling to
benefit from reunification services.
   Section 17a-112 (j) provides in relevant part: ‘‘The
Superior Court . . . may grant a petition filed pursuant
to this section if it finds by clear and convincing evi-
dence that (1) the Department of Children and Families
has made reasonable efforts to locate the parent and
to reunify the child with the parent in accordance with
subsection (a) of section 17a-111b, unless the court
finds in this proceeding that the parent is unable or
unwilling to benefit from reunification efforts . . . .’’
   ‘‘[W]e . . . review the trial court’s decision . . .
with respect to whether the department made reason-
able efforts at reunification for evidentiary sufficiency.
. . . [W]e review the trial court’s subordinate factual
findings for clear error. . . . Similarly, in reviewing a
trial court’s determination that a parent is unable to
benefit from reunification services, we review the trial
court’s ultimate determination . . . for evidentiary suf-
ficiency, and review the subordinate factual findings
for clear error.’’ (Citations omitted; internal quotation
marks omitted.) In re Karter F., 207 Conn. App. 1, 14,
262 A.3d 195, cert. denied, 339 Conn. 912, 261 A.3d
745 (2021).
  We have examined the record and considered the
briefs and arguments of the parties, and conclude that
the judgment of the trial court should be affirmed. In
granting the petition to terminate the respondent’s
parental rights, the court issued a thorough and well
reasoned memorandum of decision, which is a proper
statement of the relevant facts and the applicable law
on the issues. We therefore adopt the decision as our
own. See In re Emily S., Superior Court, judicial district
of New Britain, Juvenile Matters, Docket No. CP-18-
012507-A (April 22, 2021) (reprinted at 210 Conn. App.
    ,    A.3d     ). Any further discussion of the issues
by this court would serve no useful purpose. See, e.g.,
Woodruff v. Hemingway, 297 Conn. 317, 321, 2 A.3d 857
(2010); Nussbaum v. Dept. of Energy & Environmental
Protection, 206 Conn. App. 734, 741–42, 261 A.3d 1182,
cert. denied, 339 Conn. 915, 262 A.3d 134 (2021).
   The judgment is affirmed.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
  ** February 9, 2022, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
  1
    The parental rights of the child’s mother were terminated by consent
on July 23, 2019. Since that date, the child’s mother passed away. Any
reference herein to the respondent is to the child’s father only.